



EXHIBIT 10.4




AVON MARINE TERMINAL OPERATING AGREEMENT


This AVON MARINE TERMINAL OPERATING AGREEMENT (the “Agreement”) is dated as of
the Commencement Date (defined below in Section 1), by and between Tesoro
Logistics Operations LLC, a Delaware limited liability company (“Operator”), and
for purposes of Section 22(a) only, Tesoro Logistics GP, LLC, a Delaware limited
liability company (“General Partner”) and Tesoro Logistics LP, a Delaware
limited partnership (“Partnership”), on the one hand, and Tesoro Refining &
Marketing Company LLC, a Delaware limited liability company (“TRMC”), on the
other hand.


RECITALS


WHEREAS, TRMC is the current tenant under that certain General Lease -
Industrial Use, dated January 1, 2015 (the “Master Lease”), between TRMC and the
State of California, acting by and through the California State Lands
Commission, covering the property in Contra Costa County, California described
in Exhibit A to the Master Lease (the “Avon Terminal”);
WHEREAS, the parties hereto have agreed that, upon the satisfaction of certain
conditions, TRMC will enter into a Sublease (the “Sublease”) with Operator
pursuant to which TRMC will sublease the Avon Terminal to Operator and transfer
to Operator all of TRMC's leasehold improvements located at the Avon Terminal;
WHEREAS, TRMC desires for Operator to provide the services set forth herein
relating to the operation of the Avon Terminal for an interim period prior to
the execution of the Sublease; and
WHEREAS, Operator is willing to provide such services to TRMC;
NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties (as defined below) to this Agreement hereby agree as
follows:


SECTION 1
DEFINITIONS

Capitalized terms used throughout this Agreement shall have the meanings set
forth below, unless otherwise specifically defined herein.
“Agreement” has the meaning set forth in the Preamble.
“Ancillary Facilities” means all wharves, personnel, spill response equipment,
emergency response equipment, fire pumps, fire extinguishers, fire monitors,
Self-Contained Breathing Apparatus (“SCBA”), toxic gas monitoring equipment,
winches, loading arms, hoses, drains, pipes, valves, manifolds, pumps, meters,
and all other related equipment and facilities that support the infrastructure
required to deliver TRMC’s Product between a Marine Vessel and the Refinery
facilities, including the pipeline interconnection between the Avon Terminal and
the Refinery facilities and the marine vapor recovery system located on or
adjacent to the Avon Terminal, but excluding the vapor compression, recovery and
destruction system operated by TRMC at the Refinery, which is being used to
provide services to the Avon Terminal.
“API” means the American Petroleum Institute.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or


1

--------------------------------------------------------------------------------




any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued by any Governmental Authority
having or asserting jurisdiction over the matter or matters in question, whether
now or hereafter in effect.
“ASTM” means the American Society for Testing and Materials.
“Avon Terminal” has the meaning set forth in the Recitals.
“Barrel” means a volume equal to 42 U.S. gallons or 231 cubic inches, each at 60
degrees Fahrenheit under one atmosphere of pressure.
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.
“Claims” has the meaning set forth in Section 19(a).
“Commencement Date” means November 21, 2016.
“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological, and financial information.
“Contaminated Product” means Product that has one or more of the following
characteristics: (a) contains foreign substances not inherent or naturally
occurring in Product; and/or (b) fails to meet Operator’s minimum
specifications.
“Contract Year” means the period commencing on the Commencement Date and ending
on the date that is twelve calendar Months after the Commencement Date and each
successive calendar year thereafter.
“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated November 21, 2016, by and among Tesoro Corporation,
TRMC, the General Partner, the Partnership and Operator.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.
“Force Majeure” means any event or circumstances, or any combination of events
and/or circumstances, whether foreseeable or not, the occurrence and/or effects
of which is beyond the reasonable control of the Party claiming suspension and
which by the exercise of due diligence such Party could not avoid or overcome,
including:
(i)    strikes, picketing, lockouts or other industrial disputes or
disturbances;
(ii)    acts of the public enemy or of belligerents, hostilities or other
disorders, wars (declared or undeclared), blockades, thefts, insurrections, acts
of terrorism, riots, civil disturbances or sabotage;
(iii)    acts of God, acts of nature, landslides, subsidence, severe lightning,
earthquakes, volcanic eruptions, fires, tornadoes, hurricanes, storms, floods,
washouts, freezing of machinery, equipment or lines of pipe, tidal waves, perils
of the sea and other adverse weather conditions;


2

--------------------------------------------------------------------------------




(iv)    arrests and restraints or other interference or restrictions imposed by
federal, state or local government whether legal or de facto or purporting to
act under some constitution, decree, law or otherwise, necessity for compliance
with any court order, or any law, statute, ordinance, regulation, or order
promulgated by a federal, state, or local Governmental Authority having or
asserting jurisdiction, embargoes or export or import restrictions,
expropriation, requisition, confiscation or nationalization; and
(v)    epidemics or quarantine, explosions, breakage or accidents to equipment,
machinery, plants, facilities or lines of pipe, or electric power, natural gas,
or water shortages.
A Party’s inability economically to perform its obligations hereunder does not
constitute an event of Force Majeure.
“General Partner” has the meaning set forth in the Preamble.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body, port authority or other authority exercising executive,
legislative, judicial, regulatory, administrative or other governmental
functions or any court, department, commission, board, bureau, agency,
instrumentality or administrative body of any of the foregoing.
“Gross Standard Volume” means the total volume of all petroleum liquids and
sediment and water, excluding free water, corrected by the appropriate volume
correction factor for the observed temperature and API gravity, relative
density, or density to a standard temperature such as 60°F and also corrected by
the applicable pressure correction factor and meter factor.
“Marine Vessel” means any ocean tanker, ocean barge, river barge or other
vessel.
“Master Lease” has the meaning set forth in the Recitals.
“Month” means the period commencing on the Commencement Date and ending on the
last day of that calendar month and each successive calendar month thereafter.
“MOTEMS” means all state required Marine Oil Terminal and Maintenance Standards.
“Obligation Cost Reimbursement” or “OCR” have the meanings set forth in Section
6(b).
“Omnibus Agreement” means that certain Third Amended and Restated Omnibus
Agreement, dated as of July 1, 2014, by and among Tesoro Corporation, TRMC,
Tesoro Companies, Inc., Tesoro Alaska Company LLC, the General Partner and the
Partnership, as such agreement (and the schedules thereto) may be amended,
supplemented or restated from time to time.
“Operator” has the meaning set forth in the Preamble.
“Operator Group” has the meaning set forth in Section 19(b).
“Partnership” has the meaning set forth in the Preamble.
“Party” or “Parties” means that each of Operator and TRMC is a “Party” and
collectively are the “Parties” to this Agreement.
“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.
“Product” or “Products” means gasoline, gasoline blend component, diesel,
distillate, distillate blend components, jet/aviation fuel, fuel oil, cut back
resid, cutter stock, gas oil and/or other commodity other than Crude Oil
specified in this Agreement or otherwise mutually agreed upon by the Parties.


3

--------------------------------------------------------------------------------




“Receiving Party Personnel” has the meaning set forth in Section 26(d).
“Refinery” means TRMC’s refinery located near Martinez in Contra Costa County,
California, including without limitation, tanks owned and operated by Operator
to provide services to TRMC under separate agreements.
“Regulatory Obligations” means standards, regulations, permits or conditions
required by a Governmental Authority.
“Related Agreements” means the Storage Services Agreement.
“Secondment Agreement” shall mean the Secondment and Logistics Services
Agreement dated as of July 1, 2014, as amended, and related service orders.
“Services” has the meaning set forth in Section 13(a).
“Storage Services Agreement” means that certain Martinez Storage Services
Agreement, dated November 21, 2016, by and among TRMC, Operator, the General
Partner and the Partnership, as such agreement may be amended, restated,
modified or supplemented from time to time.
“Sublease” has the meaning set forth in the Recitals.
“Term” has the meaning set forth in Section 4.
“Terminal Service Order” has the meaning set forth in Section 9(a).
“Termination Date” has the meaning set forth in Section 3.
“TRMC” has the meaning set forth in the Preamble.
“TRMC Group” has the meaning set forth in Section 19(a).
“TRMC Insurance Group” has the meaning set forth in Section 23(b).
“TRMC’s Percentage Allocation” means TRMC’s actual volumetric percentage
utilization of the Avon Terminal as compared to the total volumetric utilization
of the Avon Terminal for any calendar year.
“Waste” means any (a) spent or remnant commercial chemical products, previously
of beneficial use, or other inherently waste-like material; and/or (b) oily
ballast water, oily bilge water, sludge, and/or cargo residue by a Marine Vessel
transferring Product into or out of the Avon Terminal. Residual Product that
retains a beneficial use, including recycling, oil recovery and re-refining, is
not Waste unless it is destined for disposal.


SECTION 2
GENERAL UNDERTAKINGS

Subject to the terms and conditions of the Master Lease, the terms and
conditions of this Agreement, the rules and procedures for the Avon Terminal set
forth in Terminal Service Orders, and all Applicable Law, Operator shall
operate, manage and maintain the Avon Terminal on behalf of TRMC during the
Term.


SECTION 3
TERMINATION DATE

The “Termination Date” will be the effective date of the Sublease.


SECTION 4
TERM



4

--------------------------------------------------------------------------------




The term of this Agreement shall be for the period commencing on the
Commencement Date and ending on the Termination Date (the “Term”).


SECTION 5
operation of avon terminal during the term

(a)    Operator Covenants. During the Term, Operator covenants as follows:


(i)    General Partner, on behalf of Operator, will provide necessary personnel,
equipment and other services for the operation, management and maintenance of
the Avon Terminal in accordance with the terms of the Master Lease, any other
third party use agreements, and this Agreement.


(ii)    Operator will reimburse TRMC for:
(1) all rentals paid under the Master Lease;
(2) any and all repairs and maintenance costs and capital expenditures for the
Avon Terminal, including without limitation all MOTEMS obligations (other than
those scheduled prior to the Commencement Date and covered under the Omnibus
Agreement); provided that Operator shall not be required to reimburse TRMC for
the amount of any insurance proceeds received by TRMC pursuant to any casualty
insurance carried by or for the benefit of TRMC with regard to the Avon
Terminal; and
(3) without duplication of any amounts reimbursed or paid under the other
sections of this Agreement, the Omnibus Agreement or the Secondment Agreement,
any and all taxes, fees, charges, insurance premiums, assessments or spill
planning and/or response costs (except those costs for oil spill response
services provided by the Marine Preservation Association and Marine Spill
Response Corporation related to obligations for oil spill prevention response,
as provided in Schedule IV of the Omnibus Agreement) and any amounts due for
utility services incurred by TRMC as lessee under the Master Lease.


(iii)    Operator will indemnify TRMC against any other Claims, liabilities or
losses that TRMC incurs in its status as lessee under the Master Lease during
the Term.


(iv)    Operator will not enter into any other third party contracts for use of
the Avon Terminal without prior consent of TRMC.


(b)    TRMC Covenants. During the Term as partial compensation for the services
provided hereunder, TRMC shall pay Operator the per Barrel fee for throughput
across the Avon Terminal as set forth on a Terminal Service Order multiplied by
the actual throughput by TRMC across the Avon Terminal for the particular Month.




5

--------------------------------------------------------------------------------




SECTION 6
PASS THROUGH AND REGULATORY OBLIGATION COST REIMBURSEMENTS

(a)    During the Term, TRMC agrees to pay or reimburse Operator for
pass-through costs allocable to TRMC’s shipments at the Avon Terminal as
follows:


(i)    Labor Services. Costs and expenses of any additional services not
expressly covered by this Agreement which are requested by TRMC and agreed to by
Operator based on the rates set forth on a Terminal Service Order. In addition,
TRMC shall pay Operator for any materials used in the performance of such
additional services in an amount equal to the cost of such materials, including
without limitation chemicals and supplies used by Operation in providing such
services.


(ii)    Marine Terminal Fees. TRMC shall pay, either directly or by
reimbursement to Operator, all applicable third-party charges and related
pass-through fees assessed to Operator, by any Governmental Authority, or by any
other Persons that are related directly or indirectly to the throughput of
Product across the Avon Terminal via Marine Vessel.


(iii)     Shore Side Survey or Inspector Fees. TRMC shall pay or reimburse
Operator for one hundred percent (100%) of all shore side survey or inspector
fees incurred and attributable to each TRMC shipment across the Avon Terminal.


(b)    Regulatory Obligation Cost Reimbursements. TRMC will also pay Operator a
Monthly regulatory obligation cost reimbursement (“Obligation Cost
Reimbursement” or “OCR”) based on the throughput at the Avon Terminal,
calculated as follows:


(i)    The OCR shall equal the average of TRMC’s Percentage Allocation at the
Avon Terminal for the prior two calendar years multiplied by the amount, as
reasonably determined by Operator, which is sufficient to reimburse Operator for
the portion of Operator’s actual additional recurring costs incurred at the Avon
Terminal after the Commencement Date attributable to Regulatory Obligations.
(ii)    With respect to clause (i) of this Section 6(b), such costs shall
include but not be limited to, additional costs, fees and charges for: marine
vapor recovery paid for by Operator; shore side pumping; power; and any other
similar costs, fees and charges that are incurred by Operator as a result of
action by a Governmental Authority.
Before the start of each Contract Year, Operator will provide TRMC with its
projected OCR with respect to the Avon Terminal for such Contract Year, with all
reasonable supporting documentation and back up in calculating the OCR. Pursuant
to this Section 6, such OCR shall be payable Monthly. Within ninety (90) days
after the end of each Contract Year in which OCR is charged to TRMC, Operator
shall reconcile the projected OCR charged to and paid by TRMC during such
Contract Year with the actual additional operating costs incurred by Operator
during such Contract Year and shall credit or debit TRMC’s next recurring
invoice according to such reconciliation.




6

--------------------------------------------------------------------------------




(c)    Taxes. All taxes (other than property taxes, ad valorem taxes, income
taxes, gross receipt taxes, payroll taxes and other similar taxes) that Operator
incurs on TRMC’s behalf for services provided pursuant to this Agreement with
respect to the Avon Terminal, shall be reimbursed by TRMC unless prohibited by
Applicable Law.


(d)    Limitation. In no event will Operator charge or be entitled to
pass-through costs or OCR which (i) result from any criminal act of Operator or
any of its agents, employees or representatives, or (ii) are in the nature of
late fees, penalties or interest that could have been avoided without payment or
other obligation by Operator in the exercise of ordinary diligence.


SECTION 7
RESERVED



SECTION 8
RESERVED



SECTION 9
TERMINAL SERVICE ORDERS; PAYMENTS

(a)    Description. Operator and TRMC shall enter into one or more terminal
service orders for the Avon Terminal substantially in the form attached hereto
as Exhibit 1 (each, a “Terminal Service Order”). Upon a request by TRMC pursuant
to this Agreement or as deemed necessary or appropriate by Operator in
connection with the services to be delivered pursuant hereto, Operator shall
generate a Terminal Service Order to set forth the specific terms and conditions
for providing the applicable services described therein and the applicable fees
to be charged for such services. No Terminal Service Order shall be effective
until fully executed by both Operator and TRMC. Items available for inclusion on
a Terminal Service Order include, but are not limited to:


(i)     the rules and procedures for the Avon Terminal referenced in Section 2;


(ii)     the per Barrel throughput fees at the Avon Terminal;


(iii)     the grades and approximate qualities of Products pursuant to Section
10(a)(iii);


(iv)     the specifics of operations as referenced in Sections 14 and 27;


(v)    any other calculation methods and procedures applicable to the OCR; and


(vi)     any other services as may be agreed.


(b)    Invoices. Operator shall invoice TRMC on a Monthly basis and TRMC shall
pay all amounts due under this Agreement and any Terminal Service Order no later
than ten (10) calendar days after TRMC’s receipt of Operator’s invoices. Any
past due payments owed by either Party shall accrue interest, payable on demand,
at the lesser of (i) the rate of interest announced publicly by JPMorgan Chase
Bank, in New York, New York, as JPMorgan Chase Bank’s prime rate (which Parties
acknowledge and agree is announced


7

--------------------------------------------------------------------------------




by such bank and used by the Parties for reference purposes only and may not
represent the lowest or best rate available to any of the customers of such bank
or the Parties), plus four percent (4%), and (ii) the highest rate of interest
(if any) permitted by Applicable Law, from the due date of the payment through
the actual date of payment.


(c)    Disputed Amounts. If TRMC reasonably disputes any amount invoiced by
Operator, TRMC shall pay the amount of the invoice when due and provide Operator
with written notice stating the nature of the dispute prior to thirty (30) days
after the due date of the invoice. TRMC and Operator shall use reasonable
commercial diligence to resolve disputes in a timely manner through the dispute
resolution procedures provide for herein. All portions of the disputed amount
determined to be owed TRMC shall be refunded to TRMC within ten (10) days of the
dispute resolution.


(d)    Fee Increases. Any fees of a fixed amount set forth in this Agreement and
any Terminal Service Order shall be increased on July 1 of each year of the
Term, commencing on July 1, 2017, by a percentage equal to the greater of zero
or the positive change, if any, in the CPI-U (All Urban Consumers) for the prior
calendar year, as reported by the Bureau of Labor Statistics, and rounded to the
nearest one-tenth (1/10) of one percent (1%).


(e)    Conflict between Agreement and Terminal Service Order. In case of any
conflict between the terms of this Agreement and the terms of any Terminal
Service Order, the terms of the applicable Terminal Service Order shall govern.


SECTION 10
PRODUCT SPECIFICATIONS

(a)    Product Quality.
(i)    Product Testing. Upon request, TRMC shall provide Operator a laboratory
report for each Product delivery by TRMC or TRMC’s supplier. Operator will not
be obligated to receive Contaminated Product for throughput across the Avon
Terminal, nor will Operator be obligated to accept Product that fails to meet
the quality specifications set forth in the arrival notice.
(ii)    Off-Spec/Contaminated Product. Operator may, without prejudice to any
other remedy available to Operator, reject and return Contaminated Product to
TRMC, even after delivery to Operator at the Avon Terminal. TRMC at its sole
cost and expense shall be responsible for all damages of any kind, in addition
to commodity or Waste removal and cleaning costs for connecting pipelines or
third party tankage, resulting from the introduction of Contaminated Product.
TRMC shall remove and replace any Contaminated Product or reimburse Operator for
any and all expenses incurred in removing and/or replacing any such Contaminated
Product received.
(iii)    Minimum Specifications. Operator retains at all times under the Term
the right to establish and/or change Operator’s minimum specifications, subject
to Section 28(a), for any Product introduced at the Avon Terminal with thirty
(30) days advance notice to TRMC. Changes will not affect previously accepted
nominated volumes unless immediate action is required by Applicable Law.
Operator’s Minimum Specifications shall allow the throughput of the grades and
approximate qualities of Products specified in the applicable Terminal Service
Order.




8

--------------------------------------------------------------------------------




(b)    Product Warranty. TRMC warrants to Operator that all Products tendered by
or for the account of TRMC for throughput across the Avon Terminal will conform
to Operator’s minimum specifications for such Product and the most recently
available and commonly accepted assay and any applicable API or ASTM standards.
Operator may rely upon the specifications and representations of TRMC as to
Product quality.
  
(c)    Material Safety Data Sheet. TRMC will provide Operator with a Material
Safety Data Sheet and any other information required by any federal, state, or
local authority for all Products throughput across the Avon Terminal. TRMC shall
provide its customers with the appropriate information on all Products
throughput across the Avon Terminal.


(d)    Quality Analysis. Operator will not perform any Product quality analysis
on behalf of TRMC unless TRMC so requests in writing. Any such quality analyses,
including any costs for independent inspectors appointed by TRMC, are for TRMC’s
account. In the absence of fraud or manifest error, any quality determination
performed by Operator hereunder shall be binding on both Parties. TRMC or its
designated independent inspector may observe Operator in any measurement or
sampling.


SECTION 11
PRODUCT QUANTITY.

The quantity of product received from or loaded to TRMC’s Marine Vessels shall
be based on Gross Standard Volume using the applicable API and ASTM or
equivalent standards for Marine Vessel movements by the following (in order of
preference), subject to Operator’s reasonable discretion to choose an
alternative method: (a) by meters, (b) by static shore tank gauges of the tank
or otherwise, (c) by inspector certificates, or (d) by a mutually agreeable
method. The custody transfer quantity shall be determined by vessel gauges or
bills of lading only when mutually agreed to by TRMC and Operator. TRMC shall
provide Operator with all reasonable documentation with respect to the volumes
throughput across the Avon Terminal, including but not limited to, inspection
reports, meter tickets or other similar documentation within three (3) Business
Days of completion of Marine Vessel discharge.


SECTION 12
WASTE AND HAZARDOUS MATERIALS

(a)    Storage, Handling and Disposal of Waste. Operator and TRMC will comply
with Applicable Law regarding the storage and handling of Product and the
disposal of any Waste. TRMC shall pay or reimburse Operator for removal from the
Avon Terminal and Ancillary Facilities of any Waste or residuals, including all
costs associated with any liabilities arising from such Waste or residual.
During such removal, the fees and charges set forth in this Agreement will
remain in effect. Unless stated otherwise herein, Operator shall be responsible
for any fines, penalties, claims, violations, or similar obligations related to
Operator’s operation of the Avon Terminal and Ancillary Facilities.


(b)    Waste Discharge from Marine Vessels. Operator will not accept Waste from
Marine Vessels that discharge cargoes at the Avon Terminal. If Waste is tendered
from Marine Vessels as required by any MARPOL Annex, similar regulations,
Applicable Law, or the United States Coast Guard, TRMC agrees to arrange, or
authorize a representative of the Marine Vessel to arrange on the Marine
Vessel’s or on TRMC’s behalf, for disposal of all such Waste using third-party
services approved by Operator, such approval not to be unreasonably withheld,
conditioned or delayed. If TRMC or its authorized representative refuses to


9

--------------------------------------------------------------------------------




arrange for the removal of such Waste, Operator will arrange for the removal and
disposal of such Waste, and TRMC shall reimburse Operator for the cost of
receiving, handling, storing, and shipping such Waste and shall pay for
appropriate treatment, storage and disposal of such Waste in compliance with
Applicable Law.


(c)    Hazardous Materials-Reporting. Operator will report its handling of all
hazardous materials for TRMC as required by Applicable Law. TRMC will accurately
and properly represent the nature of all such materials to Operator. TRMC agrees
to reimburse Operator for any reasonable, direct charges that Operator may be
required to pay for the handling of Product, excluding penalties, fines or
excess charges resulting from material errors or omissions in Operator’s
reporting as required by Applicable Law.


SECTION 13
SERVICES; HOURS; VOLUME GAINS AND LOSSES

(a)    Services. Operator shall throughput and handle TRMC’s Products across the
Avon Terminal, make all tie-ups and connections at the Avon Terminal (excluding
all connection and disconnection of cargo hoses or loading arms at a Marine
Vessel’s manifold), provide regulatory compliance reporting that Operator is
required to perform as the Avon Terminal operator, and provide such other
services set forth in this Agreement (the “Services”). Operator will timely
provide TRMC with a copy of any regulatory compliance report filed by Operator
regarding TRMC’s Product upon request by TRMC. Operator will provide the labor
and supervision necessary to perform the Services contemplated by this
Agreement, and Operator will provide and maintain the equipment necessary to
perform the Services contemplated by this Agreement. Operator will maintain the
Avon Terminal according to the Master Lease and good industry practice and will
use reasonable care in performing the Services consistent with customary
industry practices. TRMC personnel shall make all other Marine Vessel
connections to the Avon Terminal, chicksans or hoses.
(b)    Existing Contractors. Operator may continue to utilize labor, equipment,
materials and supplies provided by contractors under their existing service
agreements with TRMC to perform work to be performed by Operator hereunder,
without the requirement that such existing contracts be amended, assigned or
replaced. Such contracts with TRMC may continue to cover the work to be provided
by Operator hereunder, as provided under Section 4(a) of the Secondment
Agreement, and Operator shall be responsible for the costs and expenses of such
work performed by such contractors pursuant to those provisions of the
Secondment Agreement.


(c)    Hours. Subject to the terms and conditions of the rules and procedures
for the Avon Terminal set forth in Terminal Service Orders, the Avon Terminal
will be available on 24/7/365 basis, as needed.
    
(d)    Volume Gains and Losses. Operator shall have no obligation to measure
volume gains and losses and shall have no liability whatsoever for normal course
physical losses that may result from the transportation of the Products across
the Avon Terminal, except if such losses are caused by the negligence or willful
misconduct of Operator. TRMC will bear any volume gains and losses that may
result from the transportation of the Products across the Avon Terminal.


SECTION 14
OPERATIONS

Operator shall operate the Avon Terminal in accordance with past practices and
the applicable provisions of a Terminal Service Order with respect to the Avon
Terminal.


10

--------------------------------------------------------------------------------






SECTION 15
RESERVED



SECTION 16
RESERVED



SECTION 17
COMPLIANCE WITH LAW AND GOVERNMENT REGULATIONS

(a)    Party Certification. Each Party certifies that none of the Products
covered by this Agreement were derived from crude petroleum, petrochemical, or
gas which was produced or withdrawn from storage in violation of any federal,
state or other governmental law, nor in violation of any rule or regulation
promulgated by any governmental agency having jurisdiction in the premises.
(b)    Compliance with Applicable Law. The Parties are entering into this
Agreement in reliance upon and shall comply in all material respects with all
Applicable Law which directly or indirectly affects the Products throughput
hereunder, or any receipt, throughput delivery, transportation, handling or
storage of Products hereunder or the ownership, operation or condition of the
Avon Terminal. Each Party shall be responsible for compliance with all
Applicable Law associated with such Party’s respective performance hereunder and
the operation of such Party’s facilities. Without limiting TRMC’s reimbursement
obligations under Section 6(b), in the event any action or obligation imposed
upon a Party under this Agreement shall at any time be in conflict with any
requirement of Applicable Law, then this Agreement shall immediately be modified
to conform the action or obligation so adversely affected to the requirements of
the Applicable Law, and all other provisions of this Agreement shall remain
effective.
(c)    Material Change in Applicable Law. Without limiting TRMC’s reimbursement
obligations under Section 6(b), if during the Term, any new Applicable Law
becomes effective or any existing Applicable Law or its interpretation is
materially changed, which change is not addressed by another provision of this
Agreement or a Terminal Service Order and which has a material adverse economic
impact upon a Party, either Party, acting in good faith, shall have the option
to request renegotiation of the relevant provisions of this Agreement or a
Terminal Service Order with respect to future performance. The Parties shall
then meet to negotiate in good faith amendments to this Agreement or an
applicable Terminal Service Order that will conform to the new Applicable Law
while preserving the Parties’ economic, operational, commercial and competitive
arrangements in accordance with the understandings set forth herein.


SECTION 18
LIMITATION Of LIABILITY

(a)    Waiver of Consequential and Other Damages. IN NO EVENT SHALL A PARTY BE
LIABLE TO THE OTHER PARTY FOR ANY LOST PROFITS OR INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES, ARISING FROM THE BREACH, DEFAULT, STRICT
LIABILITY, OR THE NEGLIGENT ACTS, ERRORS, OR OMISSIONS OF SUCH PARTY WHILE
PERFORMING ITS OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT WITH RESPECT TO
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES ACTUALLY
AWARDED TO A THIRD PARTY OR ASSESSED BY A GOVERNMENTAL AUTHORITY AND FOR WHICH A
PARTY IS PROPERLY ENTITLED TO INDEMNIFICATION FROM THE OTHER PARTY PURSUANT TO
THE EXPRESS PROVISIONS OF THIS AGREEMENT.
(b)    Claims and Liability for Lost Product. Operator shall not be liable to
TRMC for lost or damaged Product unless (i) Operator would be responsible under
Section 13(d) and (ii) TRMC notifies Operator in writing within ninety (90) days
of the report of any incident or the date TRMC learns of any


11

--------------------------------------------------------------------------------




such loss or damage to the Product. Operator’s maximum liability to TRMC for any
lost or damaged Product shall be limited to (i) the lesser of (1) the
replacement value of the Product at the time of the incident based upon the
price as posted by Platts or similar publication for similar Product in the same
locality, and if no other similar Product is in the locality, then in the state,
or (2) the actual cost paid for the Product by TRMC (copies of TRMC’s invoices
of cost paid must be provided), less (ii) the salvage value, if any, of the
damaged Product.
(c)    Demurrage. Operator assumes no liability for demurrage (whether related
to marine movements or otherwise), except if such demurrage is the result of
Operator’s negligence or willful misconduct or except as provided in an
applicable Terminal Service Order.
(d)    No Guarantees or Warranties. Except as expressly provided in this
Agreement, neither TRMC nor Operator makes any guarantees or warranties of any
kind, expressed or implied. Operator specifically disclaims all implied
warranties of any kind or nature, including any implied warranty of
merchantability and/or any implied warranty of fitness for a particular purpose.


SECTION 19
INDEMNIFICATION

(a)    Duty to Indemnify TRMC Group. Notwithstanding anything to the contrary in
this Agreement or any Terminal Service Order, Operator SHALL RELEASE, DEFEND,
INDEMNIFY, AND HOLD HARMLESS TRMC, its affiliates and their respective officers,
directors, employees, agents, successors, and assigns (excluding any member of
the Operator Group) (collectively, the “TRMC Group”) from and against all
claims, suits, causes of action, demands, losses, liabilities, damages, costs,
expenses, fees (including, but not limited to, reasonable attorney’s fees), and
court costs (collectively, “Claims”), inclusive of Claims made by third parties,
arising from or relating to any injury to or death of persons and/or damage,
loss, or injury to any property (excluding Product) TO THE EXTENT OF THE
PERCENTAGE OR PROPORTION OF DETERMINED FAULT ARISING FROM THE BREACH, DEFAULT,
STRICT LIABILITY, WILLFUL MISCONDUCT OR THE NEGLIGENT ACTS, ERRORS, OR OMISSIONS
OF OPERATOR OR ANY MEMBER OF THE OPERATOR GROUP (AS DEFINED BELOW) WHILE
PERFORMING OPERATOR’S OBLIGATIONS UNDER THIS AGREEMENT.


(b)    Duty to Indemnify Operator Group. Notwithstanding anything to the
contrary in this Agreement or any Terminal Service Order, TRMC SHALL RELEASE,
DEFEND, INDEMNIFY, AND HOLD HARMLESS General Partner, the Partnership, their
subsidiaries and their respective officers, directors, members, managers,
employees, agents, successors, and assigns (collectively the “Operator Group”)
from and against all Claims, inclusive of Claims made by third parties, arising
from or relating to any injury to or death of persons and/or damage, loss, or
injury to any property (excluding Product) TO THE EXTENT OF THE PERCENTAGE OR
PROPORTION OF DETERMINED FAULT ARISING FROM THE BREACH, DEFAULT, STRICT
LIABILITY, WILLFUL MISCONDUCT OR THE NEGLIGENT ACTS, ERRORS, OR OMISSIONS OF
TRMC OR ANY MEMBER OF THE TRMC GROUP WHILE USING THE AVON TERMINAL AND/OR TO THE
EXTENT OF THE PERCENTAGE OR PROPORTION OF DETERMINED FAULT ARISING FROM THE
BREACH, DEFAULT, STRICT LIABILITY, WILLFUL MISCONDUCT OR THE NEGLIGENT ACTS,
ERRORS, OR OMISSIONS OF TRMC OR ANY MEMBER OF THE TRMC GROUP WHILE PERFORMING
TRMC’S OBLIGATIONS UNDER THIS AGREEMENT.


(c)    Failure to Maintain Required Coverages. In the event that (a) TRMC does
not maintain, or does not cause the TRMC Insurance Group members to maintain,
the insurance coverages required by Section


12

--------------------------------------------------------------------------------




23 of this Agreement or (b) TRMC fails to include Operator as an additional
insured on all policies of insurance required by Section 23 of this Agreement,
then TRMC shall hold harmless and indemnify Operator against all Claims that
otherwise would have been insured.


(d)    Written Claim. Neither Party shall be obligated to indemnify the other
Party or be liable to the other Party unless a written claim for indemnity is
delivered to the other Party within ninety (90) days after the date that a Claim
is reported or discovered, whichever is earlier.


(e)    No Limitation. Except as expressly provided otherwise in this Agreement,
the scope of these indemnity provisions may not be altered, restricted, limited,
or changed by any other provision of this Agreement. The indemnity obligations
of the Parties as set out in this Section 19 are independent of any insurance
requirements as set out in Section 23, and such indemnity obligations shall not
be lessened or extinguished by reason of a Party’s failure to obtain the
required insurance coverages or by any defenses asserted by a Party’s insurers.


(f)    Mutual and Express Acknowledgement. THE INDEMNIFICATION PROVISIONS
PROVIDED FOR IN THIS AGREEMENT HAVE BEEN EXPRESSLY NEGOTIATED IN EVERY DETAIL,
ARE INTENDED TO BE GIVEN FULL AND LITERAL EFFECT, AND SHALL BE APPLICABLE
WHETHER OR NOT THE LIABILITIES, OBLIGATIONS, CLAIMS, JUDGMENTS, LOSSES, COSTS,
EXPENSES OR DAMAGES IN QUESTION ARISE OR AROSE SOLELY OR IN PART FROM THE GROSS,
ACTIVE, PASSIVE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, WILLFUL MISCONDUCT
OR OTHER FAULT OF ANY INDEMNIFIED PARTY. EACH PARTY ACKNOWLEDGES THAT THIS
STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND CONSTITUTES CONSPICUOUS
NOTICE. NOTICE IN THIS CONSPICUOUS NOTICE IS NOT INTENDED TO PROVIDE OR ALTER
THE RIGHTS AND OBLIGATIONS OF THE PARTIES, ALL OF WHICH ARE SPECIFIED ELSEWHERE
IN THIS AGREEMENT.    


(g)    Survival. These indemnity obligations shall survive the termination of
this Agreement until all applicable statutes of limitation have run regarding
any Claims that could be made with respect to the activities contemplated by
this Agreement.    


(h)    Third Party Indemnification. If any Party has the rights to
indemnification from a third party, the indemnifying party under this Agreement
shall have the right of subrogation with respect to any amounts received from
such third-party indemnification claim.    


SECTION 20
DEFAULT

(a)    A Party shall be in default under this Agreement if:


(i)    the Party breaches any provision of this Agreement, a Terminal Service
Order or any of the Related Agreements, which breach has a material adverse
effect on the other Party, and such breach is not excused by Force Majeure or
cured within fifteen (15) Business Days after notice thereof (which notice shall
describe such breach in reasonable detail) is received by such Party


13

--------------------------------------------------------------------------------




(unless such failure is not commercially reasonably capable of being cured in
such fifteen (15) Business Day period in which case such Party shall have
commenced remedial action to cure such breach and shall continue to diligently
and timely pursue the completion of such remedial action after such notice); or


(ii)    the Party (1) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it, (2) makes an assignment or any
general arrangement for the benefit of creditors, (3) otherwise becomes bankrupt
or insolvent (however evidenced) or (4) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets.


(b)    If either of the Parties is in default as described above, then (i) if
TRMC is in default, Operator may or (ii) if Operator is in default, TRMC may:
(1) terminate this Agreement upon notice to the defaulting Party; (2) withhold
any payments due to the defaulting Party under this Agreement and any Terminal
Service Order; and/or (3) pursue any other remedy at law or in equity.


(c)    Obligation to Cure Breach. If a Party breaches any provision of this
Agreement, a Terminal Service Order or a Related Agreement, which breach does
not have a material adverse effect on the other Party, the breaching Party shall
still have the obligation to cure such breach.


(d)    Cumulative Nature of Remedies. The remedies of TRMC provided for in this
Agreement shall not be exclusive, but shall be cumulative and shall be in
addition to all other remedies at law or in equity.


SECTION 21
FORCE MAJEURE

If a Party is unable to perform or is delayed in performing, in whole or in
part, its obligations under this Agreement, other than the obligation to pay
funds when due as a result of an event of Force Majeure at the Avon Terminal or
the Ancillary Facilities, then that Party shall promptly notify the other Party
of the event of Force Majeure with reasonably full particulars and timing of
such event. Such Party also shall promptly notify the other Party when the event
of Force Majeure terminates or no longer adversely affects its ability to
perform under this Agreement. The obligations of the Party giving notice, so far
as they are affected by the event of Force Majeure, shall be suspended during,
but not longer than, the continuance of the Force Majeure event. The affected
Party must act with commercially reasonable diligence to resume performance, but
it shall not be required to expend funds to settle strikes, lockouts or other
labor difficulty. A Party’s inability economically to perform its obligations
hereunder does not constitute an event of Force Majeure. If Operator is excused
from providing services due to an event of Force Majeure, other than any fees
that are already due and payable hereunder, any other fees incurred by TRMC
during the event of Force Majeure shall be excused or proportionately reduced,
as appropriate, for so long as Operator’s performance is so excused due to the
event of Force Majeure. In the event the Avon Terminal or any part thereof is
destroyed or damaged to such extent as to make them unusable, then the Parties
shall consult and, subject to the terms and provisions of the Master Lease, may
elect whether or not to repair, replace, or rebuild. An event of Force Majeure
shall not extend the term of this Agreement. If an event of Force Majeure
materially


14

--------------------------------------------------------------------------------




affects either Party’s performance under this Agreement and exists with respect
to the Avon Terminal or the Ancillary Facilities for twelve (12) Months, then
either Party shall have the right to terminate this Agreement without further
costs or obligation to the other Party.


SECTION 22
ASSIGNMENT

(a)    As of the Commencement Date, the General Partner shall assign all of its
rights and obligations under this Agreement to the Partnership. The Partnership
shall immediately assign its rights and obligations hereunder to Operator. Upon
such assignment to Operator, Operator shall have all of the respective rights
and obligations set forth herein during the Term of this Agreement. (Nothing in
this Section 22(a) shall affect Operator’s covenants set forth in Section
5(a)(i) of this Agreement.)


(b)    Except as otherwise provided in this Section 22, TRMC shall not transfer,
assign, or convey its interests hereunder, in whole or in part, to a third party
without the written consent of the Operator, which shall not be unreasonably
withheld. Operator may assign its interest hereunder without consent from TRMC
to any subsidiary or affiliated company. Operator shall be permitted to make a
collateral assignment of this Agreement solely to secure working capital
financing for Operator. TRMC may assign its interest hereunder without consent
from Operator to any subsidiary or affiliated company or any purchaser of the
Refinery, provided that such purchaser meets acceptable credit standards to be
determined in Operator’s commercially reasonable discretion. A Party making a
permitted assignment shall notify the other Party in writing at least ten (10)
days prior to the effective date of such assignment.


SECTION 23
INSURANCE

(a)    Insurance Required by Operator. Operator shall be required to carry at
least the minimum level of insurance required pursuant to the Master Lease,
except for casualty insurance with regard to the Avon Terminal which shall
remain the responsibility of TRMC.
(b)    Insurance Required by TRMC. TRMC shall obtain at its sole cost and
expense and shall carry and maintain in full force and effect, and cause its
carriers, contractors, agents and representatives (collectively the “TRMC
Insurance Group”) to obtain and maintain, insurance coverages with insurance
companies rated not less than A-, IX by A.M. Best or otherwise reasonably
satisfactory to Operator of the following types and amounts:
(i)    Workers’ Compensation. Workers’ Compensation Insurance for statutory
limits and in accordance with the Applicable Laws of the state(s) where the work
or operations under this Agreement are to be performed, including, without
limitation, the U.S. Longshore and Harbor Workers’ Compensation Act as well as
the Outer Continental Shelf Lands Act with Volunteer Compensation for marine
operations to include transportation, wages, maintenance and cure, and Jones Act
Coverage where required;
(ii)    Employer’s Liability. Employer's Liability Insurance (including, where
applicable, maritime employer liability coverage and/or coverage for liabilities
under the U.S. Longshore and Harbor Workers’ Act and the Jones Act), in the
following minimum limits:
(1)    Bodily injury by accident - $1,000,000 per accident;
(2)    Bodily injury by disease - $1,000,000 each employee; and
(3)    Bodily injury by disease - $1,000,000 policy limit.


15

--------------------------------------------------------------------------------




(iii)    Commercial Automobile. Commercial Automobile Liability Insurance
covering each vehicle whether owned, non-owned, hired, operated, or used by TRMC
and/or any member of the TRMC Insurance Group while in, on or adjacent to the
Avon Terminal, with a combined single limit of not less than one million dollars
($1,000,000) for bodily injury and property damage as to any one accident,
including an MCS-90 endorsement.
(iv)    Commercial General Liability. Commercial General Liability Insurance
including coverages for contractual liability, third-party personal injury
liability, and sudden and accidental pollution, with limits of not less than one
million dollars ($1,000,000) per occurrence.
(v)    Excess Liability. Excess Liability Insurance in excess of the insurance
coverages required at Sections 23(a)(ii), (iii) and (iv) above, with a limit of
not less than twenty-four million dollars ($24,000,000) per occurrence.
(c)    Required Insurance for TRMC’s Marine Carriers. TRMC shall cause all
marine carriers who will access the Avon Terminal on its behalf to maintain
insurance coverage as set forth below:
(i)    Hull & Machinery. Hull and Machinery Insurance to the greater of the full
market value or mortgage value of each vessel and her equipment used in
performing services hereunder. Such insurance shall be endorsed to include
navigation limits sufficient to cover all work locations and collision and
tower’s liability with the Sistership Clause unamended.
(ii)    Protection & Indemnity. Protection and Indemnity Insurance provided
through any combination of (1) full entry with a Protection and Indemnity Club;
and/or (2) policy(ies) with a commercial insurance company(ies) or underwriters
syndicate(s) with terms no less broad than those customarily carried by similar
marine carriers with a limit of not less than one billion dollars
($1,000,000,000). Such Protection and Indemnity insurance shall include coverage
for injury to or death of master, mates, and crew; tower’s liability; excess
collision liability; cargo legal liability; pollution liability; and contractual
liability.
(iii)    Certificate of Financial Responsibility (Water Pollution). Marine
carriers are required to provide to Operator a current and valid Certificate of
Financial Responsibility (Water Pollution) for its vessel(s) and as required by
a Terminal Service Order prior to arrival at the Avon Terminal. Evidence of all
required insurance coverages for marine carriers must be received by Operator’s
marine scheduler before approval to berth at the Avon Terminal will be granted
or before authorization to enter the Avon Terminal area will be given, whichever
is earlier.
(d)    Certificates of Insurance; Endorsements. Excluding insurance for TRMC’s
marine carriers, TRMC shall cause the Operator Group (as defined above) to be
named as an additional insured on all policies of insurance secured by TRMC and
the members of the TRMC Group in accordance with this Agreement. TRMC shall
furnish Operator with certificates of insurance evidencing this coverage. All
policies shall be endorsed to provide that no material change or cancellation of
the coverage shall occur until Operator has received thirty (30) days written
notice. TRMC hereby waives, and shall cause its insurers and those of the TRMC
Insurance Group to also waive any right of subrogation that they may have
against the Operator or the Operator Group. All insurance coverage required
hereunder shall be primary to, and not in excess of or contributory with, any
insurance that may be maintained by Operator.
(e)    Self-Insurance. Subject to Operator’s review and approval, which will not
be unreasonably withheld, TRMC may self-insure the Commercial General Liability
Insurance requirements set forth in Section 23(b)(iv). Operator reserves the
right, at Operator’s discretion, to periodically review TRMC’s financial means
to meet the TRMC Insurance Group insurance requirements included herein by
self-insurance. If Operator reasonably determines that TRMC cannot meet the
insurance obligations included herein by self-insurance, Operator may require
TRMC to obtain and maintain insurance coverages for


16

--------------------------------------------------------------------------------




requirements as provided in this Section 23 with insurance companies rated not
less than A-, IX by A.M. Best or otherwise reasonably satisfactory to Operator.
The self-insurance shall protect the indemnified parties in the same manner and
to the same extent as they would have been protected had the policy or policies
not been self-insured, contained a self-insured retention or deductible.


SECTION 24
NOTICE

All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (a) if by transmission by
hand delivery, when delivered; (b) if mailed via the official governmental mail
system, five (5) Business Days after mailing, provided said notice is sent first
class, postage pre-paid, via certified or registered mail, with a return receipt
requested; (c) if mailed by an internationally recognized overnight express mail
service such as Federal Express, UPS, or DHL Worldwide, one (1) Business Day
after deposit therewith prepaid; or (d) if by e-mail, one Business Day after
delivery with receipt confirmed. All notices will be addressed to the Parties at
the respective addresses as follows:


If to TRMC, to:
Tesoro Refining & Marketing Company LLC
19100 Ridgewood Parkway
San Antonio, Texas 78259
For legal notices:
Attention: General Counsel


If to Operator, to:
Tesoro Logistics Operations LLC
19100 Ridgewood Parkway
San Antonio, Texas 78259
For legal notices:
Attention: General Counsel


For all other notices and communications:
Attention: Don J. Sorensen, Vice President, Operations
phone: (210) 626-6195
email: Don.J.Sorensen@tsocorp.com


or to such other address or to such other Person as either Party will have last
designated by notice to the other Party.


SECTION 25
REPORTS AND AUDIT

Each Party and its duly authorized agents and/or representatives shall have
reasonable access to the accounting records and other documents maintained by
the other Party which relate to this Agreement, and shall have the right to
audit such records at any reasonable time or times during the Term and for a
period of up to three (3) years after termination of this Agreement. Claims as
to shortage in quantity or defects in quality shall be made by written notice
within ninety (90) days after the delivery in question or shall be deemed to
have been waived.




17

--------------------------------------------------------------------------------




SECTION 26
CONFIDENTIAL INFORMATION

(a)    Confidential Information and Exceptions Thereto. Each Party shall use
reasonable efforts to retain the other Parties’ Confidential Information in
confidence and not disclose the same to any third party nor use the same, except
as authorized by the disclosing Party in writing or as expressly permitted in
this Section 26. Each Party further agrees to take the same care with the other
Party’s Confidential Information as it does with its own, but in no event less
than a reasonable degree of care. Excepted from these obligations of confidence
and non-use is that information which:
(i)    is available, or becomes available, to the general public without fault
of the receiving Party;
(ii)    was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party (it being understood, for
the avoidance of doubt, that this exception shall not apply to information of
Operator that was in the possession of TRMC or any of its affiliates as a result
of their ownership or operation of the Avon Terminal prior to the Commencement
Date);
(iii)    is obtained by the receiving Party without an obligation of confidence
from a third party who is rightfully in possession of such information and, to
the receiving Party’s knowledge, is under no obligation of confidentiality to
the disclosing Party; or
(iv)    is independently developed by the receiving Party without reference to
or use of the disclosing Party’s Confidential Information.
For the purpose of this Section 26, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.
(b)    Required Disclosure. Notwithstanding Section 26(a) above, if the
receiving Party becomes legally compelled to disclose the Confidential
Information by a court, Governmental Authority or Applicable Law, or is required
to disclose by the listing standards of any applicable securities exchange, any
of the disclosing Party’s Confidential Information, the receiving Party shall
promptly advise the disclosing Party of such requirement to disclose
Confidential Information as soon as the receiving Party becomes aware that such
a requirement to disclose might become effective, in order that, where possible,
the disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall cooperate with the
disclosing Party in allowing the disclosing Party to obtain such protective
order or other relief.
(c)    Return of Confidential Information. Upon written request by the
disclosing Party, all of the disclosing Party’s Confidential Information in
whatever form shall be returned to the disclosing Party upon termination of this
Agreement or destroyed with destruction certified by the receiving Party,
without the receiving Party retaining copies thereof except that one copy of all
such Confidential Information may be retained by a Party’s legal department
solely to the extent that such Party is required to keep a copy of such
Confidential Information pursuant to Applicable Law, and the receiving Party
shall be entitled to retain any Confidential Information in the electronic form
or stored on automatic computer back-up archiving systems during the period such
backup or archived materials are retained under such Party’s customary
procedures and policies; provided, however, that any Confidential Information
retained by the receiving Party shall be maintained subject to confidentiality
pursuant to the terms of this Section 26, and such archived or back-up
Confidential Information shall not be accessed except as required by Applicable
Law.
(d)    Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to


18

--------------------------------------------------------------------------------




know such information in order for the receiving Party to exercise or perform
its rights and obligations under this Agreement (the “Receiving Party
Personnel”). The Receiving Party Personnel who have access to any Confidential
Information of the disclosing Party will be made aware of the confidentiality
provision of this Agreement, and will be required to abide by the terms thereof.
Any third party contractors that are given access to Confidential Information of
a disclosing Party pursuant to the terms hereof shall be required to sign a
written agreement pursuant to which such Receiving Party Personnel agree to be
bound by the provisions of this Agreement, which written agreement will
expressly state that it is enforceable against such Receiving Party Personnel by
the disclosing Party.
(e)    Survival. The provisions of this Section 26 shall survive the termination
of this Agreement for two (2) years.


SECTION 27
SAFE BERTH

Operator shall exercise due diligence to provide a berth which the nominated
Marine Vessels accepted by the Operator can safely reach and leave and at which
the Marine Vessel can lie, load, and discharge always safely afloat; provided
however, Operator makes no representation or warranty regarding the safety of
any channel, anchorage or other waterway used in approaching or departing from
the designated berth. It is understood that, per the Master Lease, Operator does
not maintain the berthing depth; however, Operator shall ensure that TRMC and
any of TRMC’s accepted Marine Vessels are immediately notified of any changes in
water depth that affect the stated draft maximum at mean lower low water as set
forth in an applicable Terminal Service Order.


SECTION 28
MISCELLANEOUS

(a)    Modification; Waiver. This Agreement may be amended or modified only by a
written instrument executed by the Parties. Any of the terms and conditions of
this Agreement may be waived in writing at any time by the Party entitled to the
benefits thereof. No waiver of any of the terms and conditions of this Agreement
will be effective unless in writing signed by a duly authorized individual on
behalf of the Party against which the waiver is sought to be enforced. No waiver
of any term or condition or of any breach of this Agreement will be deemed or
will constitute a waiver of any other term or condition or of any later breach
(whether or not similar), nor will such waiver constitute a continuing waiver
unless otherwise expressly provided.
(b)    Entire Agreement. This Agreement, together with the Exhibits and Terminal
Service Orders and the other agreements executed or to be executed in connection
with the transactions contemplated by the Contribution Agreement, constitutes
the entire agreement among the Parties pertaining to the subject matter hereof
and supersedes all prior agreements and understandings of the Parties in
connection therewith. In the event of a conflict of provisions of this Agreement
and the Omnibus Agreement, the provisions of the Omnibus Agreement shall prevail
with respect to issues related to the contribution of the assets described
therein, but not with respect to the ordinary operations of such assets as set
forth in this Agreement.
(c)    Construction and Interpretation. In interpreting this Agreement, unless
the context expressly requires otherwise, all of the following apply to the
interpretation of this Agreement:


(i)    Preparation of this Agreement has been a joint effort of the Parties and
the resulting Agreement against one of the Parties as the drafting Party.




19

--------------------------------------------------------------------------------




(ii)    Plural and singular words each include the other.


(iii)    Masculine, feminine and neutral genders each include the others.


(iv)    The word “or” is not exclusive and includes “and/or.”


(v)    The words “includes” and “including” are not limiting.


(vi)    References to the Parties include their respective successors and
permitted assignees.


(vii)    The headings in this Agreement are included for convenience and do not
affect the construction or interpretation of any provision of, or the rights or
obligations of a Party under, this Agreement.


(d)    Governing Law; Jurisdiction. This Agreement shall be governed by the laws
of the State of Texas without giving effect to its conflict of laws principles;
provided that any issues or claims arising out of the terms and conditions of
the Master Lease, or rules and regulations of the California State Lands
Commission will be governed by the laws of the State of California. Each Party
hereby irrevocably submits to the exclusive jurisdiction of any federal court of
competent jurisdiction situated in the United States District Court for the
Western District of Texas, San Antonio Division, or if such federal court
declines to exercise or does not have jurisdiction, in the District Court of
Bexar County, Texas. The Parties expressly and irrevocably submit to the
jurisdiction of said courts and irrevocably waive any objection which they may
now or hereafter have to the laying of venue of any action, suit or proceeding
arising out of or relating to this agreement brought in such courts, irrevocably
waive any claim that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum and further irrevocably waive
the right to object, with respect to such claim, action, suit or proceeding
brought in any such court, that such court does not have jurisdiction over such
Party. The Parties hereby irrevocably consent to the service of process by
registered mail, postage prepaid, or by personal service within or without the
State of Texas. Nothing contained herein shall affect the right to serve process
in any manner permitted by law.
(e)    Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.
(f)    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be valid and effective under applicable law,
but if any provision of this Agreement or the application of any such provision
to any Person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.
(g)    Independent Contractor. Operator’s relationship to TRMC hereunder shall
be that of an independent contractor. Nothing in this Agreement shall be
construed to make Operator or any of its employees, an agent, associate, joint
venturer or partner of TRMC.


20

--------------------------------------------------------------------------------




(h)    No Public Use. Operator’s services hereunder shall not be deemed those of
a public utility or common carrier. If any action is taken or threatened to
declare these services a public use, then, upon notifying TRMC, Operator may
restructure and restate this Agreement.
(i)    No Bonded Services. Operator is not providing a U.S. Customs bonded
warehouse service.
(j)    No Third Party Beneficiaries. Except as expressly set forth herein,
including as set forth in Section 19, it is expressly understood that the
provisions of this Agreement do not impart enforceable rights in anyone who is
not a Party or successor or permitted assignee of a Party.
(k)    WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY PERFORMANCE OF OR FAILURE TO
PERFORM ANY OBLIGATION HEREUNDER.






[Signature Page Follows]




21

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement,
effective as of the Commencement Date.






 
TESORO LOGISTICS OPERATIONS LLC
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Phillip M. Anderson
 
 
 
 
Phillip M. Anderson
 
 
 
 
President
 
 
 
 
 
 
 
 
 
 
 
 
 
Solely in respect of Section 22 only:
 
 
TESORO LOGISTICS LP
 
 
By:
TESORO LOGISTICS GP, LLC
 
 
 
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Phillip M. Anderson
 
 
 
 
Phillip M. Anderson
 
 
 
 
President
 
 
 
 
 
 
 
 
Solely in respect of Section 22 only:
 
 
TESORO LOGISTICS GP, LLC
 
 
 
 
 
 
 
By:
/s/ Phillip M. Anderson
 
 
 
 
Phillip M. Anderson
 
 
 
 
President
 
 
 
 
 
 
 
 
 
 
 
 
 
TESORO REFINING & MARKETING COMPANY LLC
 
 
 
 
 
 
 
By:
/s/ Gregory J. Goff
 
 
 
 
Gregory J. Goff
 
 
 
 
Chairman of the Board of Managers
and President
 
 
 
 
 
 
 
 
 
 
 
 





Signature Page to Avon Marine Terminal Operating Agreement

--------------------------------------------------------------------------------





EXHIBIT 1
FORM OF TERMINAL SERVICE ORDER
(AVON TERMINAL [ ]- ___, 20__)


This Terminal Service Order is entered as of______ ___, 20__, by and between
Tesoro Refining & Marketing Company LLC, a Delaware limited liability company,
and Tesoro Logistics Operations LLC, a Delaware limited liability company,
pursuant to and in accordance with the terms of the Avon Marine Terminal
Operating Agreement dated as of November 21, 2016, by and among such parties and
Tesoro Logistics GP, LLC, a Delaware limited liability company, and Tesoro
Logistics LP, a Delaware limited partnership (the “Agreement”).
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Agreement.
Pursuant to Section 9 of the Agreement, the parties hereto agree to the
following provisions:
[Insert applicable provisions:
    (i)     the rules and procedures for the Avon Terminal referenced in Section
2;
(ii)
the per Barrel throughput fees at the Avon Terminal;

(iii)
the grades and approximate qualities of Products pursuant to Section 10(a)(iii);

(iv)
specifics of dock operations as referenced in Sections 14 and 27;

(v)    any other calculation methods and procedures applicable to the OCR; and


(vi)
any other services as may be agreed.]

Except as set forth in this Terminal Service Order, the other terms of the
Agreement shall continue in full force and effect and shall apply to the terms
of this Terminal Service Order.
[Signature Page Follows]


Exhibit 1 -
Avon Marine Terminal Operating Agreement

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Terminal Service
Order as of the date first written above.
 
 
 
 
 
TESORO LOGISTICS OPERATIONS LLC
 
TESORO REFINING & MARKETING COMPANY LLC
 
 
 
 
 
 
By:
 
 
By:
 
 
Phillip M. Anderson
 
 
Cynthia J. Warner
 
President
 
 
Executive Vice President-Operations
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Exhibit 1 -
Avon Marine Terminal Operating Agreement